NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRIS GRINDLING,                                No. 20-16494

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00096-LEK-KJM

 v.
                                                MEMORANDUM*
LANCE MARKS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Chris Grindling appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2005). We affirm.

      The district court properly dismissed Grindling’s action as barred by the

doctrine of res judicata because Grindling alleged nearly identical claims against

the same defendants in a prior federal action that resulted in a final judgment on

the merits. See Fed. R. Civ. P. 41(b) (dismissal for failure to prosecute or comply

with a court order “operates as an adjudication on the merits”); Mpoyo, 430 F.3d at

987-88 (elements of federal res judicata; claims are identical if they arise from the

same transactional nucleus of facts).

      The district court did not abuse its discretion by dismissing Grindling’s

action without leave to amend because amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that dismissal without leave to amend is

proper when amendment would be futile).

      AFFIRMED.




                                          2                                    20-16494